DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 30 June 2022 is acknowledged.  Claims 1, 3, and 8 have been amended.  Claims 1-20 are pending.  Claims 10-20 remain withdrawn from consideration.
Specification
The amendments to the title were received on 30 June 2022.  These amendments to the title are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al. (US Patent Application Publication 2019/0305046, hereinafter Jha ‘046) in view of Karpov et al. (US Patent Application Publication 2017/0148982, hereinafter Karpov ‘982), both of record.
With respect to claim 1, Jha ‘046 teaches (FIG. 4B) a nonvolatile memory device substantially as claimed, comprising:
a substrate (112) ([0043]);
a resistance change layer (108 and 114) disposed on the substrate (112) ([0043]);
a gate electrode layer (106) disposed on the resistance change layer (108 and 114) ([0043]); and
a first electrode pattern layer (102) and a second electrode pattern layer (104) that are disposed in the substrate (112) and contact different portions of the resistance change layer (108 and 114) ([0043]),
wherein the resistance change layer (108 and 114) comprises movable oxygen vacancies or movable metal ions ([0038, 0041, 0049-0052]), and
wherein the substrate (112) contacts the resistance change layer (108 and 114) ([0043]).
Thus, Jha ‘046 is shown to teach all the features of the claim with the exception of wherein the substrate comprises a semiconductor material; and wherein the semiconductor material contacts the resistance change layer.
However, Karpov ‘982 teaches a substrate (102) comprising a semiconductor material (e.g. Si) ([0029]), wherein the semiconductor material contacts a resistance change layer (106) ([0026]) as an art-recognized substitute equivalent for an insulating substrate (e.g. glass) for use as a substrate material in a memory device having an increased number of logic elements per unit area ([0023]).  It has been held as obvious to substitute art-recognized equivalents known for the same purpose.  See MPEP 2144.06-2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate of Jha ‘046 comprising a semiconductor material, wherein the semiconductor material contacts the resistance change layer as taught by Karpov ‘982 as an art-recognized substitute equivalent for an insulating substrate for use as a substrate material in a memory device having an increased number of logic elements per unit area.

With respect to claim 2, Jha ‘046 and Karpov ‘982 teach the device as described in claim 1 above, but the cited embodiment of primary reference Jha ‘046 does not explicitly teach the additional limitation wherein the gate electrode layer has a plurality of gate pattern layers spaced apart from each other.
However, Jha ‘046 teaches (FIGs. 7 and 8) a resistance change layer nonvolatile memory device comprising a gate electrode layer having a plurality of gate pattern layers (106B and 106B) spaced apart from each other to increase granular control of resistivity ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate electrode layer of Jha ‘046 and Karpov ‘982 having a plurality of gate pattern layers spaced apart from each other as taught by Jha ‘046 to increase granular control of resistivity.

With respect to claim 3, Jha ‘046 and Karpov ‘982 teach the device as described in claim 1 above, but primary reference Jha ‘046 does not explicitly teach the additional limitation wherein the semiconductor material comprises at least one selected from the group consisting of silicon (Si), germanium (Ge), gallium arsenic (GaAs), molybdenum selenide (MoSe2), hafnium selenide (HfSe2), indium selenide (InSe), gallium selenide (GaSe), black phosphorus, and indium-gallium-zinc oxide (IGZO).
However, Karpov ‘982 teaches a silicon substrate (102) contacting a resistance change layer (106) ([0026]) as an art-recognized substitute equivalent for an insulating substrate (e.g. glass) for use as a substrate material in a memory device having an increased number of logic elements per unit area ([0023]).  It has been held as obvious to substitute art-recognized equivalents known for the same purpose.  See MPEP 2144.06-2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor material of Jha ‘046 and Karpov ‘982 comprising at least one selected from the group consisting of silicon (Si), germanium (Ge), gallium arsenic (GaAs), molybdenum selenide (MoSe2), hafnium selenide (HfSe2), indium selenide (InSe), gallium selenide (GaSe), black phosphorus, and indium-gallium-zinc oxide (IGZO) as taught by Karpov ‘982 as an art-recognized substitute equivalent for an insulating substrate for use as a substrate material in a memory device having an increased number of logic elements per unit area.

With respect to claim 4, Jha ‘046 teaches wherein the substrate (112) further comprises a channel formation region disposed between the first electrode pattern layer and the second electrode pattern layer (a channel formation region will form between the first electrode pattern layer and the second electrode pattern layer when a gate voltage equal to or higher than a predetermined threshold voltage is applied to the gate electrode layer 106) ([0043]).
With respect to claim 5, Jha ‘046 teaches further comprising a gate insulation layer (110) disposed between the resistance change layer (108 and 114) and the gate electrode layer (106) ([0043]).
With respect to claim 6, Jha ‘046 teaches further comprising a conductive filament (114) in the resistance change layer (108 and 114) that electrically connects the first (102) and second (104) electrode pattern layers, and a set voltage (any voltage applied to the gate electrode layer 106) applied between the first and second electrode pattern layers ([0043]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jha ‘048 and Karpov ‘982 as applied to claim 1 above, and further in view of Takahashi (US Patent Application Publication 2011/0001110, hereinafter Takahashi ‘110) of record.
With respect to claims 7-9, Jha ‘048 and Karpov ‘982 teach the device as described in claim 1 above with the exception of the additional limitation wherein the resistance change layer has a first resistive material layer and a second resistive material layer sequentially disposed on the substrate, and wherein the first resistive material layer has a lower concentration of oxygen vacancies or a lower concentration of movable metal ions compared with the second resistive material layer; wherein a resistivity of the first resistive material layer is higher than a resistivity of the second resistive material layer; wherein the resistance change layer has a concentration of oxygen vacancies or a concentration of metal ions which increases from a first interface between the resistance change layer and the substrate to a second interface between the resistance change layer and the gate electrode layer.
However, Takahashi ‘110 teaches (FIGs. 7A and 7B) a nonvolatile resistance change memory comprising a resistance change layer (11) having a pair of resistive materials (8 and 9) disposed on a substrate (3), wherein a concentration of oxygen vacancies or movable metal ions, and thus the corresponding resistivity, may be selected to have an increasing concentration from a first interface between the resistance change layer and the substrate to a second interface between the resistance change layer and an electrode layer (1) ([0080-0081]) to effectively control or select the ON/OFF resistances of the memory device ([0075-0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the resistance change layer of Jha ‘048 and Karpov ‘982 having a first resistive material layer and a second resistive material layer sequentially disposed on the substrate, and wherein the first resistive material layer has a lower concentration of oxygen vacancies or a lower concentration of movable metal ions compared with the second resistive material layer; wherein a resistivity of the first resistive material layer is higher than a resistivity of the second resistive material layer; wherein the resistance change layer has a concentration of oxygen vacancies or a concentration of metal ions which increases from a first interface between the resistance change layer and the substrate to a second interface between the resistance change layer and the gate electrode layer as taught by Takahashi ‘110 to control the ON/OFF resistances of the memory device.

Response to Arguments
Applicant’s amendments to the title are sufficient to overcome the objection to the title made in the non-final rejection filed 30 March 2022.  The objection to the title has been withdrawn.
Applicant’s amendments to claim 8 are sufficient to overcome the 35 U.S.C. 112(b) rejection of claim 8 made in the non-final rejection filed 30 March 2022.  The 35 U.S.C. 112(b) rejection of claim 8 has been withdrawn.
Applicant’s arguments with respect to amended claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826